—In an action to foreclose a mortgage, the plaintiff appeals from a judgment of the Supreme Court, Kings County (G. Aronin, J.), entered October 1, 1998, which, upon submission by the parties of a stipulated statement of facts, is in favor of the defendant Hilda Munz and against her on a counterclaim to vacate the mortgage, and, inter alia, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly found that the plaintiff failed to establish a prima facie case (cf., Votta v Votta Enters., 249 AD2d 536; Village Bank v Wild Oaks Holding, 196 AD2d 812). Moreover, the evidence supports the finding that the mortgage was fraudulent (see, Debtor and Creditor Law §§ 273, 276; see generally, Matter of Crane v Crane, 202 AD2d 665; Grumman Aerospace Corp. v Rice, 199 AD2d 365; AMEV Capital Corp. v Kirk, 180 AD2d 775; Lengares v B & A Warehousing, 159 AD2d 692). Accordingly, the complaint was properly dismissed and the respondent was properly granted judgment on the counterclaim. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.